Citation Nr: 0910330	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

The Veteran represented by:  Joseph R. Moore, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from October 1983 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the RO that 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for an acquired 
psychiatric disorder.  

In a March 2007 decision, the Board also found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for an acquired psychiatric disorder.  

The Veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2008 Order, the Court granted the parties Joint Motion for 
Remand, vacating the Board's March 2007 decision and 
remanding the case to the Board for further adjudication.  

In February 2009, the Veteran's attorney submitted additional 
evidence with a waiver of initial RO review in accordance 
with 38 C.F.R. § 20.1304 (2008).  

The now reopened claim of service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The Veteran did not timely appeal the April 1984 and June 
1996 RO determinations pertaining to his claim for service 
connection for an acquired psychiatric disorder.  

2.  The evidence now presented since the June 1996 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).  However, in light of the favorable 
determination with respect to whether new and material 
evidence has been submitted, and the need to remand for 
additional information with regard to the merits of that 
claim, no further discussion of VCAA compliance is required 
at this time.  


New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The RO originally denied service connection for a psychiatric 
disability in an April 1984 rating decision.  The veteran was 
notified of the decision in April 1984.  He did not file a 
timely appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

Consequently, new and material evidence is needed to reopen 
the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In February 1996, the Veteran requested that the claim be 
reopened.  However, he did not submit any additional 
evidence.  In a June 1996 letter, he was informed that the 
claim was being disallowed.  Again, he did not file a timely 
appeal of the determination and this determination also 
became final.  

The evidence of record at the time of the April 1984 and 
June 1996 determinations decision included the Veteran's 
service treatment records, which showed that the Veteran was 
hospitalized at Fort Benning in January 1984 after he became 
confused and disoriented in the barracks.  He stated that the 
thought that his "heart was going to explode."  Clinical 
work-up revealed that the Veteran had been hospitalized in 
1982 for psychiatric reasons.  

On admission he was disoriented at times with wandering, 
rambling thoughts, poor insight and questionable judgment.  
Thinking was concrete and his speech was incoherent, 
irrelevant and illogical.  He denied hearing any voices or 
seeing visions, but he subsequently report visions of demons 
and voices from "Allah."  The examiner concluded that the 
psychiatric disability began in February 1982.  His 
assessment was that the Veteran had a schizophreniform 
disorder manifested by probable delusions, reported auditory 
and visual hallucinations, confused thinking, hyperactive and 
manipulative behavior, impaired concentration and memory, 
rambling and irrelevant speech, inappropriate affect; and 
mixed or unspecific, nondependent abuse of drugs..  
Separation from service was recommended.  

It was determined that the disability preexisted service and 
was not aggravated thereby.  Based on this evidence, the RO 
concluded that the Veteran's psychiatric disability 
preexisted service and was not aggravated in service.  
Accordingly, service connection for the disability was not 
warranted.  

In March 2002, the Veteran applied to reopen the claim of 
service connection for an acquired psychiatric disorder.  The 
evidence submitted subsequent to the June 1996 decision 
includes the Veteran's written statements and hearing 
testimony presented at his videoconference hearing before the 
undersigned Veterans Law Judge in November 2006; statements 
from his mother, sister, and uncle pertaining to his 
condition both prior to and after the Veteran was discharged 
from service; and private treatment records dated from 
February 1982 to March 2004.  

The February 1982 medical record from the Institute of 
Psychiatry showed that the Veteran was involuntarily 
committed after having made a suicide threat.  He was noted 
to be having delusions at the time regarding the devil.  He 
had no prior psychiatric history, but his family reported 
that he had been acting somewhat inappropriate prior to his 
admission.  It was noted that his mother had a history of 
mental illness.  He was an independent minor at the time of 
his admission and had been placed in a number of foster homes 
during his childhood.  

The Veteran's mental status evaluated revealed that he was 
somewhat grandiose, his speech was limited, his affect was 
flat, and his mood was bland.  At the time of discharge, he 
denied further delusions or hallucinations and denied any 
drug reaction.  He was treated with Haldol and improved 
greatly.  He was discharged with an outpatient commitment for 
follow-up mental health treatment and to live with his 
sister.  The admitting diagnosis was that of brief reactive 
psychosis and a discharge diagnosis of schizophreniform 
disorder was made.  

Now of record as of February 2009 are statements from Martin 
H. Stein, M.D., and Kathy Platoni, Psy.D., dated in January 
2009.  These documents set forth the opinion that the 
Veteran's current psychiatric disorder did not preexist his 
military service but rather began in service.  

The Board finds this additional evidence is new, in that it 
was not previously of record, and it is also material as it 
relates to a prior basis for denial of the claim, i.e., the 
preexistence of the Veteran's psychiatric disability.  

Solely for the purpose of determining whether to reopen the 
claim, this evidence is presumed credible.  See 
Kutscherousky, supra.  Thus, new and material evidence has 
been submitted, and the claim is reopened.  To this extent 
only, the appeal is allowed.  



ORDER

As new and material evidence has now presented to reopen 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  



REMAND

Although the claim for service connection for an acquired 
psychiatric disorder is reopened, the Board finds that 
additional evidence is needed before a determination on the 
merits can be rendered.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board concludes that a VA 
examination is necessary to make an accurate determination 
regarding the Veteran's correct psychiatric diagnosis.  See 
38 C.F.R. § 3.159(c)(4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical 
examination is needed when evidence is insufficient to grant 
benefits but indicates that a condition may be associated 
with service).  

The provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for an examination scheduled 
in conjunction with a reopened claim, the claim shall be 
denied.  

Ongoing medical records and any additional evidence to 
support the claim should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for an acquired 
psychiatric disorder since March 2004.  
After securing any necessary release, the 
RO should obtain these records.  

2.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
psychiatric disorder.  The examiner must 
review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  The examiner should 
clearly outline the Veteran's psychiatric 
history, including the recently received 
medical statements in rendering a current 
diagnosis and addressing the likelihood 
that an innocently acquired psychiatric 
disorder had its clinical onset in 
service or was aggravated therein.  

3.  After the development requested above 
has been completed to the extent 
possible, and any other indicated action 
accomplished, the issue of service 
connection for an innocently acquired 
psychiatric disorder should be 
readjudicated in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


